Citation Nr: 1515791	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-04 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for facet osteoarthritis of the L4-L5 and L5-S1, or arthritis of the lumbar spine.

2. Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected internal derangement of the left knee with osteoarthritis, status post medial meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1977.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issue of service connection for a bilateral hip disability, to include as secondary to service-connected internal derangement of the left knee with osteoarthritis, status post medial meniscectomy, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is in receipt of service connection for osteoarthritis of the left knee awarded under Diagnostic Code 5003; he was awarded service connection for the arthritis disease process.

2. The Veteran has facet osteoarthritis of the L4-L5 and L5-S1, or arthritis of the lumbar spine, and intercurrent causes of this disease have not been identified.


CONCLUSION OF LAW

Facet osteoarthritis of the L4-L5 and L5-S1, or arthritis of the lumbar spine, incurred in service. 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, as the benefit sought for arthritis of the lumbar spine is being granted in full, a discussion of the VCAA is not necessary.

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran was evaluated as having a chronic lumbar strain at the February 2010 VA examination.  X-ray findings showed facet osteoarthritis of the L4-L5 and L5-S1.  In this case, it is important to note that service connection had already been established for osteoarthritis in the left knee, status post medial meniscectomy.  The AOJ had awarded service connection under Diagnostic Code (DC) 5003.  According to Compensation and Pension (Facts and Questions), degenerative arthritis is a systemic process that can involve many joints.  In advanced cases, its major manifestations are pain and limitation of motion.  In early cases, however, it may be asymptomatic and evidenced by x-ray only.  Thus, it can be assumed that AOJ knowingly granted service connection for an arthritic disease process when it awarded service connection for osteoarthritis of the left knee under DC 5003 (versus applying DC 5010 for localized, traumatic arthritis).  See, 38 C.F.R. § 4.25(b) reflecting that arthritis is a single disease entity but that the disabling conditions are to be separately rated.

As indicated above, 38 C.F.R. Section 3.303(b) establishes service connection for subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Service connection for arthritis of the lumbar spine is granted in this Veteran's case as the arthritic disease process was already established by the AOJ for osteoarthritis of the left knee (DC 5003) and there is no evidence of any intercurrent causes for the lumbar spine arthritis.

Consequently, service connection for arthritis of the lumbar spine under the provisions of 38 C.F.R. § 3.303(b) is warranted.



ORDER

Facet osteoarthritis of the L4-L5 and L5-S1, or arthritis of the lumbar spine, is granted.


REMAND

The Board finds that the issue of service connection for a bilateral hip disability, to include as secondary to the service-connected left knee disability, must be remanded to obtain a new examination and medical opinion.  The Veteran has degenerative arthritis of his bilateral hips.  Avascular necrosis of the hips was found in January 1992.  He then underwent right and left hip total arthroscopy in 1994 and 1996, respectively.  It was noted on x-ray in January 1992 that he had severe osteoarthritic changes in both of his hip joints.  

The Veteran obtained a VA examination and opinion in February 2010.  The examiner opined that the cause for the total hip replacements was the development of the bilateral avascular necrosis which was first diagnosed after his 1992 fall (injury at work).  However, he stated that the fall did not cause the avascular necrosis.  One of the Veteran's examiners had speculated that alcohol ingestion was etiologically related to the avascular necrosis, but that this was speculative.  The examiner unequivocally stated that the Veteran's left knee disability did not cause bilateral avascular necrosis of the hips, and thus his hip replacements are not related to his service-connected left knee.  The Board finds that this opinion did not adequately address direct service connection for the avascular necrosis and whether that disease had its clinical onset in service.  Furthermore, an opinion addressing whether arthritis of the bilateral hips is due to any intercurrent cause should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination for his bilateral hips.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.

Specifically, the VA examiner should determine (a) if it is at least as likely as not (50 percent probability or greater) that avascular necrosis of the hips had its onset in or is otherwise related to the Veteran's service; and (b) whether the arthritis in the bilateral hips is attributable to any incurrent cause (e.g., the fall sustained in 1992).  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.

2. Readjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


